Citation Nr: 1421928	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1998 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  In December 2012, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

The Veteran's virtual VA folder has been reviewed in conjunction with this appeal.  

The issue of entitlement to service connection for a bilateral hip disability is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, at the Board hearing in December 2012, the Veteran requested that his appeal as to the issue of entitlement to service connection for a headache disability be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for a headache disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). The Veteran withdrew his claim for service connection for a headache disability at the December 2012 hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a headache disability.  This issue is, therefore, dismissed.


ORDER

Service connection for a headache disability is dismissed.


REMAND

The Veteran testified at a Board hearing in December 2012 that he has a bilateral hip disability secondary to his now service-connected lumbar spine and right and left knee disabilities.  See July 2012 rating decision.  Under 38 C.F.R. § 3.310, service connection is warranted for disability proximately due to or the result of a service connected disability.  The Veteran explained at the hearing that his hips have taken the burden of his back and knee problems.  See Board hearing transcript pg. 3.  He further reported that he did not know if he had been diagnosed as having a hip disability or not.  However, he testified at this time that he sees an outside private doctor in addition to receiving VA medical treatment.  He also asserted at an informal hearing conference with a Decision Review Officer in November 2010 that he saw a private physician in 2002 and was seeing a neurologist.  Though he did not specify what treatment he is receiving from these private doctors, attempts should be made to obtain all outstanding pertinent medical evidence that is identified in order to ensure that the determination in this matter will be a fully informed one.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  Accordingly, a remand for this purpose is required.  Thereafter any additional development should be undertaken if appropriate, to include affording the Veteran a VA examination.  38 U.S.C.A. § 5103A(d).  

Based on the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any medical records, VA and nonVA, which have yet to be secured and which are pertinent to his claim of entitlement to service connection for a bilateral hip disability.  The RO must then attempt to secure any identified records and document all efforts to secure them in accordance with 38 C.F.R. § 3.159(c).  

2.  If, and only if, the development requested above reveals a diagnosed bilateral hip disability at any point during the pendency of this appeal, schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether a bilateral hip disability is related to service or to service-connected back and right and left knee disabilities.  The claims folder must be made available to the examiner and clinical findings should be reported in detail.

The examiner should state specifically whether it is at least as likely as not (i.e., a probability of 50 percent or greater), that a bilateral hip disability is related to service, or is proximately due to or the result of the Veteran's service-connected back and/or right and/or left knee disabilities (see 38 C.F.R. § 3.310(a) (2013)), or aggravated (i.e., worsened beyond its natural progression) by the back and/or knee disability(ies)).  The examiner should include his or her rational for the opinion.

3.  Then, readjudicate the claim on both a direct and secondary basis.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


